DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification dated 05/19/2021 does not introduce new matter and is entered.
Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. The applicant argues, “Specifically, in the claimed embodiments Boucher et al. does not teach rendering graphics using a plurality of GPUs for presentation on a display, and does not teach generating information regarding a piece of geometry at a second GPU while rendering an image, and rendering the piece of geometry for the image at a first GPU. Instead, Boucher et al. teaches load balancing in a system with multiple graphics processors and multiple display systems.”. (See Applicant’s Remarks, page 9, last paragraph)
The examiner respectfully disagrees. The functions are performed with respect to a display regardless of the fact that they in addition perform rendering on multiple displays. The singular central display in figure 1 of Boucher et al. shows the sub-portions reapportioned to different GPUs. (Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPUs may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-topeer protocol or through a communication bus. See Abstract)

The examiner respectfully disagrees. The functions are performed with respect to a display regardless of the fact that they in addition perform rendering on multiple displays. The singular central display in figure 1 of Boucher et al. shows the sub-portions reapportioned to different GPUs. (Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPUs may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-topeer protocol or through a communication bus. See Abstract).
The applicant argues, “Also, embodiments of the recited claims do not perform load balancing, and instead discloses an efficient way for rendering, wherein responsibility for rendering geometry of the graphics is divided between the GPUs by screen regions corresponding to a display. Rendering responsibility does not change (i.e., no load balancing), but information that is generated during the rendering of an image by one GPU is used by another GPU when rendering its portion of geometry for an image for more efficient rendering,/processing. That is, instead of relying on stale information (e.g., render timing from a previously rendered image), current information generated during rendering of an image is used by the GPUs for rendering that image. In particular, information (e.g., hints regarding geometry and its overlap with screen regions) is determined by the GPUs (e.g., through testing of geometry), and delivered to all GPUs. The information is generated while rendering an image, and not generated during renderings of previous images as in the prior art to Boucher et al. The information may prevent unnecessary rendering of geometry by a GPU. For example, the information may prevent the start of rendering of geometry that does not overlap a screen region assigned to a first GPU. Even the 
The examiner respectfully disagrees. Boucher teaches GPUs rendering specific sub regions of a display, (See figure 1) (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40).
The applicant argues, the dependent claims are allowable due to their dependency. (See Applicant’s Remarks, page 12, last paragraph)
The examiner respectfully disagrees as there are no deficiencies in the rejection of the independent claims as outlined above and detailed in this action.
The applicant argues, the other prior art of record fails to cure the deficiencies of Boucher. (See Applicant’s Remarks, page 13-14)
The examiner respectfully disagrees as there are no deficiencies in the rejection of the independent claims as outlined above and detailed in this action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 13, 14, 21-25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. (US 9,524,138)(Hereinafter referred to as Boucher).
Regarding claim 1, Boucher teaches A method for graphics processing (In typical embodiments a three GPU configuration is provided comprising three discrete video cards, each connected to a standard monitor placed horizontally for a 3x horizontal resolution. In this configuration, depending on the load on each GPU, the vertical split lines are dynamically adjusted. To adjust the load balancing according to these virtual split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. See Abstract)( As depicted in FIG. 6, three graphics subsystems 605 are individually coupled via video cable 611 to a separate display device 610. In one embodiment, process 400,500 for adaptive load balancing may be performed, in whole or in part, by graphics subsystems 605 and displayed in attached display devices 610. See col. 10, line 65 to col. 11, line 3), comprising: 
rendering graphics for an application using a plurality of graphics processing units (GPUs) for presentation on a display (Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPUs may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-topeer protocol or through a communication bus. See Abstract); 
dividing responsibility for the rendering geometry of the graphics between the plurality of GPUs based on a plurality of screen regions corresponding to the display (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40),  
each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs (At step 415 of FIG. 4, the assisting GPUs transmit to the formerly heavily loaded GPU the externally-rendered portion of the rendering clip polygon to be displayed by that GPU via the chipset with a peer-to-peer protocol or through a communication bus, for example. In one embodiment, transmission of the portion of the rendering clip polygon rendered in a neighboring GPU is performed by copying the data from the frame buffer of the rendering GPU into the frame buffer of the GPU coupled to the display device corresponding to the frame in which the portion is comprised. At step 417, the frame buffers of each of the plurality of GPUs in the system are synchronized. Synchronization may  stored in the frame buffer of a GPU corresponds to the scene displayed in the display area, and the frame to be displayed in the display device coupled to the GPU in particular. At step 419, the image data stored in the frame buffers of the GPUs of the system and synchronized at step 417 is presented in the display devices coupled to the respective GPUs. In one embodiment, each frame is transferred to the appropriate display device via control logic disposed on the video card coupled to the display device. See col. 9, lines 1-23); 
while rendering a piece of geometry at a second GPU for an image, generating information regarding the piece of geometry with respect to a first screen region for which a first GPU has a first division of responsibility (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66); 
and rendering the piece of geometry for the image at the first GPU using the information (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66).

Regarding claim 2, Boucher teaches the method of claim 1, wherein the information indicates that the first GPU should skip rendering of the piece of geometry entirely (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66).

Regarding claim 4, Boucher teaches The method of claim 1, wherein the plurality of screen regions is configured to reduce imbalance of rendering time between the plurality of GPUs (At step 407, the GPU responsible for the greatest rendering time according to the feedback received at step 401 ( e.g., the "heavily loaded" GPU) is identified. Identifying the heavily loaded GPU may comprise, for example, evaluating a GPU id or flag corresponding to the lengthiest rendering time stored in a table of data structure containing the feedback data. At step 409, an optimal re-apportionment of the respective virtual split lines defining the boundaries of the rendering clip polygons is estimated based on the feedback data to reduce or eliminate the disparity in rendering times achieved by every GPU in the system for a subsequent scene. In one embodiment, the subsequent scene is the scene immediately following the scene from which the feedback data is generated and received in step 401. See col. 8, lines 11-24).

The method of claim 1, wherein each of the plurality of screen regions is not uniform in size (In typical embodiments a three GPU configuration is provided comprising three discrete video cards, each connected to a standard monitor placed horizontally for a 3x horizontal resolution. In this configuration, depending on the load on each GPU, the vertical split lines are dynamically adjusted. To adjust the load balancing according to these virtual split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. See Abstract).

Regarding claim 6, Boucher teaches The method of claim 1, wherein the plurality of screen regions change dynamically (Thus, according to typical embodiments, the load experienced
in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. See col. 8, lines 52-56).

Regarding claim 13, Boucher teaches The method of claim 1, wherein the first screen region is part of a first set of screen regions for which the first GPU has the first division of responsibility, wherein the second GPU has a second division of responsibility for a second set of screen regions including a second screen region (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40) (Each GPU supports a region which can be arbitrarily subdivided into smaller subregions).

Regarding claim 14, Boucher teaches The method of claim 1, wherein each of the plurality of GPUs is responsible for rendering geometry in one or more screen regions (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40) (Each GPU supports a region which can be arbitrarily subdivided into smaller subregions).


Regarding claim 21, Boucher teaches The method of claim 1, further comprising: using the information generated in a first phase of rendering in a second phase of rendering (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40)(dynamically change each phase based on the previous load to baland) (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66).

Regarding claim 22, Boucher teaches A computer system (As presented in FIG. 6, an exemplary system for implementing embodiments includes a general purpose computing system environment, such as computing system 600. In its most basic configuration, computing system 600 typically 55 includes at least one processing unit 601 and memory, and an address/data bus 609 (or other interface) for communicating information. See col. 10, lines 51-57)(In typical embodiments a three GPU configuration is provided comprising three discrete video cards, each connected to a standard monitor placed horizontally for a 3x horizontal resolution. In this configuration, depending on the load on each GPU, the vertical split lines are dynamically adjusted. To adjust the load balancing according to these virtual split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. See Abstract) comprising: 
a processor (As presented in FIG. 6, an exemplary system for implementing embodiments includes a general purpose computing system environment, such as computing system 600. In its most basic configuration, computing system 600 typically 55 includes at least one processing unit 601 and memory, and an address/data bus 609 (or other interface) for communicating information. See col. 10, lines 51-57); 
memory coupled to the processor and having stored therein instructions that, if executed by the computer system,  cause the computer system to execute a method for implementing a graphics pipeline (As presented in FIG. 6, an exemplary system for implementing embodiments includes a general purpose computing system environment, such as computing system 600. In its most basic configuration, computing system 600 typically 55 includes at least one processing unit 601 and memory, and an address/data bus 609 (or other interface) for communicating information. See col. 10, lines 51-57) ( As depicted in FIG. 6, three graphics subsystems 605 are individually coupled via video cable 611 to a separate display device 610. In one embodiment, process 400,500 for adaptive load balancing may be performed, in whole or in part, by graphics subsystems 605 and displayed in attached display devices 610. See col. 10, line 65 to col. 11, line 3), comprising: 
rendering graphics for an application using a plurality of graphics processing units (GPUs) for presentation on a display (Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPUs may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-topeer protocol or through a communication bus. See Abstract); 
dividing responsibility for the rendering geometry of the graphics between the plurality of GPUs based on a plurality of screen regions corresponding to the display(In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40), 
each GPU having a corresponding division of the responsibility which is known to the plurality of GPUs (At step 415 of FIG. 4, the assisting GPUs transmit to the formerly heavily loaded GPU the externally-rendered portion of the rendering clip polygon to be displayed by that GPU via the chipset with a peer-to-peer protocol or through a communication bus, for example. In one embodiment, transmission of the portion of the rendering clip polygon rendered in a neighboring GPU is performed by copying the data from the frame buffer of the rendering GPU into the frame buffer of the GPU coupled to the display device corresponding to the frame in which the portion is comprised. At step 417, the frame buffers of each of the plurality of GPUs in the system are synchronized. Synchronization may  stored in the frame buffer of a GPU corresponds to the scene displayed in the display area, and the frame to be displayed in the display device coupled to the GPU in particular. At step 419, the image data stored in the frame buffers of the GPUs of the system and synchronized at step 417 is presented in the display devices coupled to the respective GPUs. In one embodiment, each frame is transferred to the appropriate display device via control logic disposed on the video card coupled to the display device. See col. 9, lines 1-23); 
while rendering a piece of geometry at a second GPU for an image, generating information regarding the piece of geometry with respect to a first screen region for which a first GPU has a first division of responsibility (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66); 
and rendering the piece of geometry for the image at the first GPU using the information (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66).

The computer system of claim 22, wherein in the method the first screen region is part of a first set of screen regions for which the first GPU has the first division of responsibility, wherein in the method the second GPU has a second division of responsibility for a second set of screen regions including a second screen region (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40) (Each GPU supports a region which can be arbitrarily subdivided into smaller subregions).

Regarding claim 24, Boucher teaches The computer system of claim 22, wherein in the method each of the plurality of GPUs is responsible for rendering geometry in a corresponding set of screen regions, wherein in the method the corresponding set of screen regions incudes one or more screen regions (In this configuration, depending on the load on each GPU the system dynamically adjusts vertical split lines. To adjust the load balancing according to these virtual 25 split lines, the rendering clip rectangle of each GPU is adjusted, in order to reduce the number of pixels rendered by the heavily loaded GPU. These split lines define the boundary of the scene to be rendered by each GPU, and, according to some embodiments, may be moved horizontally. Thus for 30 example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. The assisting GPUs transmit to the 35 heavily loaded GPU the portion of the rendering clip polygon to be displayed by GPU via the chipset with a peer-to peer protocol or through a communication bus. In one embodiment, the split lines are dynamically adjusted after each scene. See col. 5, lines 23-40) (Each GPU supports a region which can be arbitrarily subdivided into smaller subregions).

Regarding claim 25. Boucher teaches The computer system of claim 22, wherein in the method the information indicates that the first GPU should skip rendering of the piece of geometry entirely (In typical embodiments, re-apportionment may be performed by, for example, estimating the rendering times (based on the feedback data) corresponding to portions of a frame and alternatively extending and reducing (where appropriate) the rendering clip polygons assigned to each GPU to balance the rendering times, such that one or more portions of a heavily loaded GPU may be rendered in a neighboring or surrogate GPU and subsequently transferred post-rendering back to a frame buffer of the GPU coupled to the display device corresponding to the rendering clip poly- gon. In still further embodiments, the process of estimating the rendering times includes accounting for the length of time required to transfer the post-rendered portions from the frame buffer of the rendering GPU back to the frame buffer of the originally responsible GPU. According to some embodiments, the respective sizes of the rendering clip polygons may be adjusted by moving vertical split lines. In alternate embodiments, either vertical or horizontal ( or both) split lines defining the respective boundaries of a rendering clip polygon may be adjusted. In still further embodiments,  a dampening function may be applied by restricting the movement of one or more split lines between successive frames beyond a threshold. At step 411, the display area is re-partitioned according to the estimated re-apportionment derived at step 409. That is, the virtual split lines delineating the respective rendering clip polygons may be adjusted to conform to the optimal allocation estimated in step 409. Thus, according to typical embodiments, the load experienced in each GPU is automatically and dynamically adjusted by adjusting the vertical split lines which define the boundaries of the scene to be rendered by each GPU to balance the number of pixels rendered by each GPU. Thus for example if a GPU has a more complex rendering clip polygon to render than the other GPUs, the neighboring GPU s may render the rendering clip polygon it displays plus a portion of the rendering clip polygon to be displayed by heavily loaded GPU. At step 413, rendering performed for the current frame is evaluated to determine whether load balancing was performed for the current frame. If load balancing was performed, (e.g., steps 407-411 were per- formed for the current frame) the process 400 proceeds to step 415.  See col. 8, lines 25-66).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 11, 12, 17-20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (US 9,524,138)(Hereinafter referred to as Boucher) in view of Diard (US 7,075,541)(Hereinafter referred to as Diard).

Regarding claim 3, Boucher teaches the method of claim 1, but is silent to wherein the information is a hint to the first GPU, such that the information is considered if received before rendering of the first piece of geometry begins at the first GPU, wherein the first piece of geometry is fully rendered at the first GPU when the information is received after rendering of the first piece of geometry begins. 
Diard teaches load balancing based on various criteria including after a certain number of frames (balancing only occurs after certain number of frames)(At step 502, the graphics driver determines whether it is time to balance the load between the GPUs. Various criteria may be used in this determination; for example, the graphics driver may balance the load after some number (Q) of frames, where Q might be, e.g., 1, 2, 5, 10, 20, etc. Q advantageously does not exceed the number of entries B in the feedback array, but Q need not be equal to B. Alternatively, load balancing may be performed at regular time intervals (e.g., once per second) or according to any other criteria. If it is not time to balance the load, process 500 waits (step 504), then checks the load balancing criteria again at step 502. When it is time to balance the load, the graphics driver averages Q values from the feedback array at step 506, thereby computing a load coefficient. See col. 10, lines 46-60)( The load coefficient is used to determine whether an adjustment to the clip rectangles for the GPUs needs to be made. If the GPUs are equally loaded, the likelihood of either GPU finishing a frame first is about 50%, and the 10 average value over a suitable number of frames (e.g., 20) will be about 0.5 if identifier values of O and 1 are used. An average value in excess of0.5 indicates that GPU-1 (which renders the bottom portion of the image) is more heavily loaded than GPU-0, and an average value below 0.5 indicates that GPU-0 (which renders the top portion of the image) is more heavily loaded than GPU-1. See col. 11, lines 7-17)
Boucher and Diard teach of load balancing based on screen partitions and Diard teaches adjusting the balancing based on certain criteria only at certain intervals, therefore, it would have been 

Regarding claim 7. Boucher teaches the method of claim 1, but is silent to wherein the piece of geometry corresponds to a geometry used by or generated by a draw call.
 Diard teaches a technique for executing rendering commands including definitions of primitives and objects making up the scene and various draw commands (The clip rectangle command is followed by one or more rendering commands 304 and associated rendering data for a frame F0. These commands and data may include, for instance, definitions of primitives and/or objects making up the scene, coordinate transformations, lighting transformations, shading commands, texture commands, and any other type of rendering commands and/or data, typically culminating in the writing of pixel data to display buffers 122a, 122b (and reading of that data by scanout control logic 120). See col. 8, lines 39-47)
Boucher and Diard teach of executing rendering commands and Diard teaches executing a plurality of different rendering commands including primitive and object definitions along with various shading, shading, lighting and other drawing calls, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine he system of Boucher with the rendering command structure of Diard such that the system could perform rendering after balancing. 


Regarding claim 8. Boucher teaches The method of claim 1, but is silent to wherein a geometry used by or generated by a draw call is subdivided into a plurality of pieces of geometry, wherein corresponding information is generated at the second GPU regarding at least one of the plurality of pieces of geometry with respect to the plurality of screen regions.
Diard teaches a technique for executing rendering commands including definitions of primitives and objects making up the scene and various draw commands (The clip rectangle command is followed by one or more rendering commands 304 and associated rendering data for a frame F0. These commands and data may include, for instance, definitions of primitives and/or objects making up the scene, coordinate transformations, lighting transformations, shading commands, texture commands, and any other type of rendering commands and/or data, typically culminating in the writing of pixel data to display buffers 122a, 122b (and reading of that data by scanout control logic 120). See col. 8, lines 39-47) (The information in the feedback array can be used by a graphics driver program ( or another program executing on CPU 102) for load balancing, as illustrated in FIG. 5. Process 500 is a shown as a continuous loop in which the relative load on the GPUs is estimated from time to time by averaging values stored in the feedback array and the load is adjusted based on the estimate. In this embodiment, there are two GPUs (e.g., GPUs 114a, 114b of FIG. 1) operating in spatial parallelism and the display area is divided as shown in FIG. 2. The GPU assigned to the top portion 202 of the display area has identifier "0" and is referred to herein as GPU-0, and the GPU assigned to the bottom portion 204 has identifier "1" and is referred to herein as GPU-1. Load balancing is done by adjusting the clip rectangle for each GPU, determined in this example by the location of the boundary line Pin FIG. 2. See col. 10, lines 19-34)
Boucher and Diard teach of executing rendering commands and Diard teaches executing a plurality of different rendering commands including primitive and object definitions along with various shading, shading, lighting and other drawing calls, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine he system of Boucher with the rendering command structure of Diard such that the system could perform rendering after balancing. 

Regarding claim 9. Boucher teaches The method of claim 1, wherein the information regarding the piece of geometry is generated at the second GPU for individual primitives.
Diard teaches a technique for executing rendering commands including definitions of primitives and objects making up the scene and various draw commands (The information in the feedback array can be used by a graphics driver program ( or another program executing on CPU 102) for load balancing, as illustrated in FIG. 5. Process 500 is a shown as a continuous loop in which the relative load on the GPUs is estimated from time to time by averaging values stored in the feedback array and the load is adjusted based on the estimate. In this embodiment, there are two GPUs (e.g., GPUs 114a, 114b of FIG. 1) operating in spatial parallelism and the display area is divided as shown in FIG. 2. The GPU assigned to the top portion 202 of the display area has identifier "0" and is referred to herein as GPU-0, and the GPU assigned to the bottom portion 204 has identifier "1" and is referred to herein as GPU-1. Load balancing is done by adjusting the clip rectangle for each GPU, determined in this example by the location of the boundary line Pin FIG. 2. See col. 10, lines 19-34)(The clip rectangle command is followed by one or more rendering commands 304 and associated rendering data for a frame F0. These commands and data may include, for instance, definitions of primitives and/or objects making up the scene, coordinate transformations, lighting transformations, shading commands, texture commands, and any other type of rendering commands and/or data, typically culminating in the writing of pixel data to display buffers 122a, 122b (and reading of that data by scanout control logic 120). See col. 8, lines 39-47)
Boucher and Diard teach of executing rendering commands and Diard teaches executing a plurality of different rendering commands including primitive and object definitions along with various shading, shading, lighting and other drawing calls, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine he system of Boucher 

Regarding claim 11. Boucher teaches The method of claim 1, but is silent to wherein the information generated regarding the piece of geometry includes a specific set of primitives for rendering or a specific set of vertices for rendering.
Diard teaches a technique for executing rendering commands including definitions of primitives and objects making up the scene and various draw commands (The information in the feedback array can be used by a graphics driver program ( or another program executing on CPU 102) for load balancing, as illustrated in FIG. 5. Process 500 is a shown as a continuous loop in which the relative load on the GPUs is estimated from time to time by averaging values stored in the feedback array and the load is adjusted based on the estimate. In this embodiment, there are two GPUs (e.g., GPUs 114a, 114b of FIG. 1) operating in spatial parallelism and the display area is divided as shown in FIG. 2. The GPU assigned to the top portion 202 of the display area has identifier "0" and is referred to herein as GPU-0, and the GPU assigned to the bottom portion 204 has identifier "1" and is referred to herein as GPU-1. Load balancing is done by adjusting the clip rectangle for each GPU, determined in this example by the location of the boundary line Pin FIG. 2. See col. 10, lines 19-34)(The clip rectangle command is followed by one or more rendering commands 304 and associated rendering data for a frame F0. These commands and data may include, for instance, definitions of primitives and/or objects making up the scene, coordinate transformations, lighting transformations, shading commands, texture commands, and any other type of rendering commands and/or data, typically culminating in the writing of pixel data to display buffers 122a, 122b (and reading of that data by scanout control logic 120). See col. 8, lines 39-47)


Regarding claim 12, Boucher teaches The method of claim 1, but is silent to further comprising: using a common rendering command buffer for the first GPU and the second GPU; and limiting execution of a command in the common rendering command buffer to one of the first GPU and the second GPU. 
	Diard teaches having individual memories for each of the GPUs each including a separate command buffer (Each GPU 114a, 114b has an associated graphics memory 116a, 116b, which may be implemented using one or more integrated-circuit memory devices of generally conventional design. Graphics memories 116a, 116b may contain various physical or logical subdivisions, such as display buffers 122a, 122b and command buffers 124a, 124b. Display buffers 122a, 122b store pixel data for an image ( or for a part of an image) that is read by scanout control logic 120 and transmitted to display device 110 for display. See col. 5, lines 46-54)(The examiner notes the claim language common does not necessarily distinguish that this is a shared command buffer and has taken the interpretation of common as standard).
	Boucher and Diard teach of load balancing and Diard teaches that each memory can include its own command buffer, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Boucher with the command buffer 

Regarding claim 17. Boucher teaches The method of claim 1, but is silent to wherein the information may be generated, or not generated depending on the properties of the piece of geometry.
Diard teaches load balancing based on various criteria including after a certain number of frames (balancing only occurs after certain number of frames)(At step 502, the graphics driver determines whether it is time to balance the load between the GPUs. Various criteria may be used in this determination; for example, the graphics driver may balance the load after some number (Q) of frames, where Q might be, e.g., 1, 2, 5, 10, 20, etc. Q advantageously does not exceed the number of entries B in the feedback array, but Q need not be equal to B. Alternatively, load balancing may be performed at regular time intervals (e.g., once per second) or according to any other criteria. If it is not time to balance the load, process 500 waits (step 504), then checks the load balancing criteria again at step 502. When it is time to balance the load, the graphics driver averages Q values from the feedback array at step 506, thereby computing a load coefficient. See col. 10, lines 46-60)( The load coefficient is used to determine whether an adjustment to the clip rectangles for the GPUs needs to be made. If the GPUs are equally loaded, the likelihood of either GPU finishing a frame first is about 50%, and the 10 average value over a suitable number of frames (e.g., 20) will be about 0.5 if identifier values of O and 1 are used. An average value in excess of0.5 indicates that GPU-1 (which renders the bottom portion of the image) is more heavily loaded than GPU-0, and an average value below 0.5 indicates that GPU-0 (which renders the top portion of the image) is more heavily loaded than GPU-1. See col. 11, lines 7-17)
Boucher and Diard teach of load balancing based on screen partitions and Diard teaches adjusting the balancing based on certain criteria only at certain intervals, therefore, it would have been 


Regarding claim 18. Boucher teaches The method of claim 1, but is silent to further comprising: using a scan converter in a rasterization stage to generate the information. 
However, Boucher does teach various rendering techniques.
Diard teaches the ability to perform scan conversion of geometric primitive to rasterized data (GPUs 114a, 114b are configured to perform various rendering functions in response to instructions (commands) received via system bus 106. In some embodiments, the rendering functions correspond to various steps in a graphics processing pipeline by which geometry data describing a scene is transformed to pixel data for displaying on display device 110. These functions can include, for example, lighting transformations, coordinate transformations, scan-conversion of geometric primitives to rasterized data, shading computations, shadow rendering, texture blending, and so on. See col. 5, lines 30-40)
	Boucher and Diard teach of rendering and balancing loads with a plurality of GPUs and Diard teaches that the rendering techniques can include a plurality of rendering functions, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Boucher with the plurality of rendering functions of Diard such that the system could provide the user with the best visual experience.


Regarding claim 19. Boucher teaches The method of claim 1, but is silent to further comprising: using at least one shader in a geometry processing stage to generate the information.

Diard teaches the ability to perform scan conversion of geometric primitive to rasterized data (GPUs 114a, 114b are configured to perform various rendering functions in response to instructions (commands) received via system bus 106. In some embodiments, the rendering functions correspond to various steps in a graphics processing pipeline by which geometry data describing a scene is transformed to pixel data for displaying on display device 110. These functions can include, for example, lighting transformations, coordinate transformations, scan-conversion of geometric primitives to rasterized data, shading computations, shadow rendering, texture blending, and so on. See col. 5, lines 30-40) (The clip rectangle command is followed by one or more 40 rendering commands 304 and associated rendering data for a frame F0. These commands and data may include, for instance, definitions of primitives and/or objects making up the scene, coordinate transformations, lighting transformations, shading commands, texture commands, and any other 45 type of rendering commands and/or data, typically culminating in the writing of pixel data to display buffers 122a, 122b (and reading of that data by scanout control logic 120). See col.8, lines 39-47)
	Boucher and Diard teach of rendering and balancing loads with a plurality of GPUs and Diard teaches that the rendering techniques can include a plurality of rendering functions, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Boucher with the plurality of rendering functions of Diard such that the system could provide the user with the best visual experience.

Regarding claim 20. Boucher in view of Diard teaches the method of claim 19, wherein the at least one shader uses at least one dedicated instruction to accelerate the generation of the information (The clip rectangle command is followed by one or more rendering commands 304 and associated rendering data for a frame F0. These commands and data may include, for instance, definitions of primitives and/or objects making up the scene, coordinate transformations, lighting transformations, shading commands, texture commands, and any other type of rendering commands and/or data, typically culminating in the writing of pixel data to display buffers 122a, 122b (and reading of that data by scanout control logic 120). See col.8, lines 39-47 ) (GPUs 114a, 114b are configured to perform various rendering functions in response to instructions (commands) received via system bus 106. In some embodiments, the rendering functions correspond to various steps in a graphics processing pipeline by which geometry data describing a scene is transformed to pixel data for displaying on display device 110. These functions can include, for example, lighting transformations, coordinate transformations, scan-conversion of geometric primitives to rasterized data, shading computations, shadow rendering, texture blending, and so on. See col. 5, lines 30-40).

Regarding claim 26, Boucher teaches The computer system of claim 22, but is silent to wherein in the method the information is a hint to the first GPU, such that the information is considered if received before rendering of the first piece of geometry begins at the first GPU, wherein in the method the first piece of geometry is fully rendered at the first GPU when the information is received after rendering of the first piece of geometry begins.
Diard teaches load balancing based on various criteria including after a certain number of frames (balancing only occurs after certain number of frames)(At step 502, the graphics driver determines whether it is time to balance the load between the GPUs. Various criteria may be used in this determination; for example, the graphics driver may balance the load after some number (Q) of frames, where Q might be, e.g., 1, 2, 5, 10, 20, etc. Q advantageously does not exceed the number of entries B in the feedback array, but Q need not be equal to B. Alternatively, load balancing may be performed at regular time intervals (e.g., once per second) or according to any other criteria. If it is not time to balance the load, process 500 waits (step 504), then checks the load balancing criteria again at step 502. When it is time to balance the load, the graphics driver averages Q values from the feedback array at step 506, thereby computing a load coefficient. See col. 10, lines 46-60)( The load coefficient is used to determine whether an adjustment to the clip rectangles for the GPUs needs to be made. If the GPUs are equally loaded, the likelihood of either GPU finishing a frame first is about 50%, and the 10 average value over a suitable number of frames (e.g., 20) will be about 0.5 if identifier values of O and 1 are used. An average value in excess of0.5 indicates that GPU-1 (which renders the bottom portion of the image) is more heavily loaded than GPU-0, and an average value below 0.5 indicates that GPU-0 (which renders the top portion of the image) is more heavily loaded than GPU-1. See col. 11, lines 7-17)
Boucher and Diard teach of load balancing based on screen partitions and Diard teaches adjusting the balancing based on certain criteria only at certain intervals, therefore, it would have been obvious to combine the system of Boucher with the balancing only after certain criteria are met at certain intervals, such that the system was not balancing every frame to avoid excessive processing to provide balance.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (US 9,524,138)(Hereinafter referred to as Boucher) in view of Dong et al. (“Screen Partitioning Load Balancing for Parallel Rendering on a Multi-GPU Multi-Display Workstation”, Eurographics Symposium on Parallel Graphics and Visualization, 2019)(Hereinafter referred to as Dong).

Regarding claim 10, Boucher teaches The method of claim 1, but is silent to wherein the information regarding the piece of geometry includes a vertex count or a primitive count.
 	Dong teaches a novel balancing algorithm which is based off of triangle counts, by cropping the view frustum into sub-frustums to balance triangle count between GPUs (We describe a novel parallel algorithm which computes balanced rendering workloads among GPUs. The algorithm takes the view frustum and the triangle counts in objects as input. Each GPU executes an instance of the algorithm. The view frustum corresponds to the full screen projected on the entire tiled display, so all GPUs have the same input view frustum. The triangle counts in objects are presented in an array structure, denoted as T, where Ti is the number of triangles of the ith object. The load balancing algorithm crops the view frustum into a sub-frustum for the GPU, and correspondingly modifies the values of the T array for the GPU. As a result, only the objects inside the sub-frustum of the GPU will remain their triangle counts in the T array. In other words, if the ith object is outside the sub-frustum of the GPU, the algorithm will change Ti to zero. The sub-frustums of all GPUs may be in different sizes, but their triangle counts are balanced. The balancing process is performed in screen space on the near plane of the view frustum. We first introduce the idea of screen and frustum strips in Section 5.1. We then describe the load balancing algorithm and its parallelization in Section 5.2. See page 71, section Load Balancing)
	Boucher and Dong teach of load balancing GPUs and Dong teaches that by adjusting the view frustum into sub frustums based on triangle count the system can equally divide the triangles between the GPUs, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Boucher with the subdivision technique of Dong such that each GPU would be efficiently loaded with an equal number of primitives.


Claim 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (US 9,524,138)(Hereinafter referred to as Boucher) in view of Drebin et al. (US 2013/0021353)(Hereinafter referred to as Drebin).

the method of claim 1, but is silent to wherein the first GPU and the second GPU are portions of a larger GPU that is configured to include the plurality of GPUs.
Drebin teaches the ability to have one GPU act as a plurality of GPUs by creating virtual GPUs using control structures and duplicating some but not all hardware elements in the GPU (Techniques and structures relating to virtual graphics processing units (VGPU s) are disclosed. A VGPU may appear to software as an independent hardware GPU. However, two or more VGPU s can be implemented on the same GPU through the use of control structures and by duplicating some (but not all) hardware elements of the GPU. For example, additional registers and storage space may be added in a GPU supporting multiple VGPU s. Different execution priorities may be set for tasks and threads that correspond to the different supported VGPUs. Memory address space for the VGPUs may also be managed, including use of virtual address space for different VGPU s. Halting and resuming execution of different VGPU s may allow for finer-grained execution control, and for better GPU efficiency. See Abstract).
Bocher and Drebin teach of utilizing a plurality of GPUs and Drebin teaches that the plurality of GPUs can be implemented in a single GPU as virtual GPUs through control structures and by replicating some hard elements and allows instructions for different programs to be executed without the cost of performing a full context switch (Virtual GPUs may allow instructions for different programs to be executed without the cost of performing a full context switch. See paragraph [0012]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Bocher with the virtual GPU structuring of Drebin to be able to allow for multiple programs to be executed without having to perform full context switching to improve overall processing efficiency.

The method of claim 1, but is silent to wherein one or more of the plurality of GPUs are portions of a larger GPU that is configured as a plurality of virtual GPUs.
Drebin teaches the ability to have one GPU act as a plurality of GPUs by creating virtual GPUs using control structures and duplicating some but not all hardware elements in the GPU (Techniques and structures relating to virtual graphics processing units (VGPU s) are disclosed. A VGPU may appear to software as an independent hardware GPU. However, two or more VGPU s can be implemented on the same GPU through the use of control structures and by duplicating some (but not all) hardware elements of the GPU. For example, additional registers and storage space may be added in a GPU supporting multiple VGPU s. Different execution priorities may be set for tasks and threads that correspond to the different supported VGPUs. Memory address space for the VGPUs may also be managed, including use of virtual address space for different VGPU s. Halting and resuming execution of different VGPU s may allow for finer-grained execution control, and for better GPU efficiency. See Abstract).
Bocher and Drebin teach of utilizing a plurality of GPUs and Drebin teaches that the plurality of GPUs can be implemented in a single GPU as virtual GPUs through control structures and by replicating some hard elements and allows instructions for different programs to be executed without the cost of performing a full context switch (Virtual GPUs may allow instructions for different programs to be executed without the cost of performing a full context switch. See paragraph [0012]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Bocher with the virtual GPU structuring of Drebin to be able to allow for multiple programs to be executed without having to perform full context switching to improve overall processing efficiency.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611